Title: To George Washington from Major General Philip Schuyler, 26 May 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
Fort George [N.Y.] 26th May 1776

Since my last of the 24th I have received sundry Letters from Canada, of which the inclosed are Copies.
The five Batteaus sent with provisions on the 14th arrived at St John’s on the 17th, as I have already observed to your Excellency in my last.
I have now three hundred Barrels of pork here, part of which will go in the large Boat, which I momently expect, but I cannot send any in Batteaus for Want of Men, nor can Colonel Wynkoop to whom I sent for two Companies, supply any without stoping all there—I have sent for Troops to Albany but do not expect to procure many.
Mr Deane, who left Montreal on Thursday last informs me, that a part of the eighth Regiment with about 170 Indians had actually arrived near the Cedars; that the Caghnawagas are friendly, but refuse to take up arms in our Favor.
I wish it could be so managed that the Indians on the Visit to your Excellency were detained, as long as possible, and by some Means or other induced to go to Philadelphia and other places, that they might serve as a Kind of Hostages, for the peaceable Demeanor of the others.
Yesterday I received the inclosed from Colonel Dayton. From the Declaration of Lady Johnson, that we shall soon hear where he is, I suspect he is only gone towards Oswego to meet with Major Hamilton, who I find from an intercepted Letter to one

of our prisoners was to fall on the Colony in that Quarter, this has induced me to order Colonel Dayton to remain in Tryon County until farther Orders, altho’ he is much wanted in Canada—Your Excellency will please to signify your pleasure on this Measure.
The two last Corps of General Sullivan’s Brigade have thrown all the Communication on Hudsons River in the greatest Confusion: they took the Waggons stationed at the different Carrying places, and consequently stopped the Transportation in Batteaus, and all this directly contrary to clear and explicit Orders given them before I left Albany and in Spite of the Quarters-Masters & Commissaries who shewed and read my Orders—This infamous Maneuvre has greatly retarded the provisions in their way up—I am fully determined to suspend the next Officer that shall offend, until the pleasure of Congress is known: I know this to be a Stretch of power, but Necessity will oblige me to it. I am—Dr General with the most respectful Sentiments Your Excellency’s most obedient humble Servant

Ph: Schuyler

